Title: To James Madison from Arnold Henry Dohrman, 11 March 1796
From: Dohrman, Arnold Henry
To: Madison, James


Newyork 11e. March 1796
In reply to yr. favr. I have the honr. to say, that in complyance with yr. request, I have informed my self of the rate of Damages & Interest on protested Bills usual in this City & find that there are two ways, and to comply with my desire to settle with Mr: Mazzei on the most liberall terms; I have choosen that which favours the most the Interest of Mr. Mazzei, of which I have send a statement to Messrs. Pragers—if I offered to settle according to the Virga. costume it originated from a persuasion, that it was more favoravel to Mr. Mazzei, but since I am mistaken, I heartely wish to comply with the Newyork usance—as I am inclined to comply with terms which are equally liberal & Just, I hope that the indulgence you have shewn me will be no reproach to you, for my part I shall for ever remember your humanity & beg you to be persuaded, that nothing can give me more pleasure than to obey any commands with which you may please to honour me, your prosperity shall for ever Interest me & my good wishes shall never cease to accompany you, with great estem I remain Sir Your oblidged humble Servant
Arnd. Henry Dohrman
